                     Case 19-12154-JKO       Doc 35    Filed 05/15/19   Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                                                     CASE NO.: 19-12154-BKC-JKO
                                                                  PROCEEDING UNDER CHAPTER 13

IN RE:

DAVID L PICOW
XXX-XX-9112
HILA BOUMAN
XXX-XX-2647

_____________________________/
DEBTORS

                      NOTICE OF CONTINUED CONFIRMATION HEARING

   YOU ARE HEREBY NOTIFIED that the Confirmation Hearing has been continued to
June 03, 2019 at 9:00 AM at the United States Federal Bankruptcy Courthouse, 299 East Broward
Boulevard, Room 301, Fort Lauderdale, FL 33301.

PLEASE TAKE NOTICE the Court may dismiss the above-referenced case for failure to propose a
confirmable plan or for any other reason deemed necessary by the Court without further notice.

     I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Notice of Continued
Confirmation Hearing was served, via U.S. first class mail, certified mail and/or CM/ECF, upon the parties
listed on the attached service list this 15th day of May, 2019.


                                                                /s/ Robin R. Weiner
                                                            _____________________________________
                                                                ROBIN R. WEINER, ESQUIRE
                                                                STANDING CHAPTER 13 TRUSTEE
                                                                P.O. BOX 559007
                                                                FORT LAUDERDALE, FL 33355-9007
                                                                TELEPHONE: 954-382-2001
                                                                FLORIDA BAR NO.: 861154
               Case 19-12154-JKO   Doc 35   Filed 05/15/19   Page 2 of 2
                                               NOTICE OF CONTINUED CONFIRMATION HEARING
                                                                CASE NO.: 19-12154-BKC-JKO

                                   SERVICE LIST

COPIES FURNISHED TO:

DEBTORS
DAVID L PICOW
HILA BOUMAN
12522 NW 10TH COURT
SUNRISE, FL 33323

ATTORNEY FOR DEBTORS
SCOTT B. BABBITT, ESQUIRE
800 WEST CYPRESS CREEK ROAD
SUITE 502
FORT LAUDERDALE, FL 33309

SCOTT B. BABBITT, ESQUIRE IS HEREBY DIRECTED TO MAIL A CONFORMED COPY OF
THIS NOTICE TO ALL CREDITORS AND INTERESTED PARTIES IMMEDIATELY UPON RECEIPT
THEREOF.
